DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreaux et al. (US 2013/0289591) in view of Kerr (US 2014/0074085).
Regarding claim 1, Boudreaux teaches a surgical device (see Figs. 93-95) comprising: a stationary handle (see handle assembly 4102 that is stationary relative to the rotatable ultrasonic handpiece 4114; Fig. 93); a rotatable assembly coupled to the handle (see rotatable ultrasonic handpiece 4114 coupled to handle assembly 4102; [0514], Fig. 93), wherein the rotatable assembly is rotatable with respect to the stationary handle (see rotation disclosed in [0517]); a switch coupled to the stationary handle (see switch assembly 4108 coupled to the stationary handle, Fig. 94), wherein the switch has a plurality of positions (see MIN or MAX positions of the rocker-style switch, [0515]); a first conductor coupled to the switch (see ring conductors 4212 and 4214 operably coupled to the switch; [0519], Figs. 96-98); and a second conductor coupled to the rotatable assembly (see links 4220, 4222a, 4222b coupled to the rotatable ultrasonic handpiece; [0521], Fig. 97), wherein at least one of the first conductor, the second conductor, or the switch is configured such that at least one of a current signal propagating through the first conductor or a current signal propagating through the second conductor changes based on a position of the switch (the switch assembly is considered capable of altering the current flowing through the first and second conductors by virtue of its construction as a toggle switch, see respective electrical signals sent via the switches in [0519]). However, Boudreaux fails to teach the first and second conductors as inductors as required by the claim, the first inductor disposed within the stationary handle separate from the rotatable assembly, and the second inductor disposed within the rotatable assembly separate from the stationary handle.
Kerr teaches an electrosurgical device (see Figs. 1-2) having another manner of electrical connection between a part that is movable relative to another part (see [0035]-[0037]) comprising a first inductor disposed within a stationary part separate from the movable part (see spiral coil 48 contained within stationary elongated shaft 16 and separate from end effector 14; [0036], Fig. 2) and a second inductor (see spiral coil 52 contained within flange 40 of jaws 14; [0036], Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second conductors of the rotatable electrical connection as taught by Boudreaux to be first and second spiral inductor coils, wherein the first inductor is disposed within the stationary handle separate from the rotatable assembly, and the second inductor is disposed within the rotatable assembly separate from the stationary handle in light of Kerr, the modification being a matter of simple substitution to one of ordinary skill in the art for the purpose of electrical connection between a part that is movable relative to another part (see Kerr [0035] and Boudreaux [0518]).
Regarding claim 2, Boudreaux in view of Kerr further teaches wherein the first inductor and the second inductor form a coupling transformer (see inductive coupling between the two inductor coils, forming a coupling transformer; Kerr: [0037]).
Regarding claim 3, Kerr teaches wherein at least one of the first inductor or the second inductor is a contactless ring (see contactless coils 48 and 52 forming rings, respectively; Fig. 2).
Regarding claim 4, Boudreaux in view of Kerr further teaches wherein the first inductor and the second inductor are communicatively coupled to one another (see Kerr: inductive coupling between the two inductor coils 48 and 52, [0037]), and the first inductor and the second inductor are configured so as to remain communicatively coupled to one another at all positions of the rotatable assembly with respect to the stationary handle (in combination, the inductive coils would be axially aligned when the device is assembled such that the inductive coupling would occur in all positions as claimed, see also axial alignment as disclosed by Kerr [0037]).
Regarding claim 5, Boudreaux in view of Kerr further teaches wherein the first conductor is disposed out of physical contact with the rotatable assembly (as a result of the above combination, the two inductors would be placed within each separate structure and covered in insulative material, resulting in the first inductor not being in physical contact with the rotatable ultrasonic handle 4114).
Regarding claim 6, Boudreaux further teaches wherein the rotatable assembly comprises an end effector (see clamp arm 4150 and blade 4152, Fig. 93).
Regarding claim 7, Boudreaux further teaches wherein the surgical device is an ultrasonic surgical device (see Title, “ultrasonic” surgical handpiece, [0510]).
Regarding claim 8, Boudreaux further teaches wherein the surgical device is a radio frequency energy-based surgical device (see combined ultrasonic/electrosurgical device and RF oscillator 506; [0270], Fig. 13). Boudreaux fails to explicitly teach the embodiment of Fig. 93-95 as a combined ultrasonic/electrosurgical device, however it would have been obvious to one of ordinary skill in the art to have modified the embodiment of Figs. 93-95 to be a combined ultrasonic/electrosurgical device as taught by Boudreaux, the motivation being to deliver both ultrasonic and electrosurgical energy to tissue using a single device, which eliminates the need for switching devices during a surgical procedure (see Boudreaux [0270]).
Regarding claim 9, Boudreaux teaches a surgical system (see Figs. 93-95) comprising: a surgical device (see ultrasonic surgical instrument 4100, Figs. 93-95) comprising: a stationary handle (see handle assembly 4102 that is stationary relative to the rotatable ultrasonic handpiece 4114; Fig. 93); a rotatable assembly coupled to the stationary handle (see rotatable ultrasonic handpiece 4114 coupled to handle assembly 4102; [0514], Fig. 93), wherein the rotatable assembly is rotatable with respect to the stationary handle (see rotation disclosed in [0517]); a switch coupled to the stationary handle (see switch assembly 4108 coupled to the handle, Fig. 94), wherein the switch has a plurality of positions (see MIN or MAX positions of the rocker-style switch, [0515]); a first conductor coupled to the switch (see ring conductors 4212 and 4214 operably coupled to the switch; [0519], Figs. 96-98); and a second conductor coupled to the rotatable assembly (see links 4220, 4222a, 4222b coupled to the rotatable ultrasonic handpiece; [0521], Fig. 97), wherein at least one of the first conductor, the second conductor, or the switch is configured such that at least one of a current signal propagating through the first conductor or a current signal propagating through the second conductor changes based on a position of the switch (the switch assembly is considered capable of altering the current flowing through the first and second conductors by virtue of its construction as a toggle switch, see respective electrical signals sent via the switches in [0519]); a generator (see generator 4116, Fig. 93); and a flexible electrical power cord (see electrical cable 4118, considered to have at least some degree of flexibility, [0510], Fig. 93), wherein the rotatable assembly is configured to be coupled to the generator by way of the flexible electrical power cord (as shown in Fig. 93). Boudreaux fails to teach the first and second conductors as inductors as required by the claim, the first inductor disposed within the stationary handle separate from the rotatable assembly, and the second inductor disposed within the rotatable assembly separate from the stationary handle.
Kerr teaches an electrosurgical device (see Figs. 1-2) having another manner of electrical connection between a part that is movable relative to another part (see [0035]-[0037]) comprising a first inductor disposed within a stationary part separate from the movable part (see spiral coil 48 contained within stationary elongated shaft 16 and separate from end effector 14; [0036], Fig. 2) and a second inductor (see spiral coil 52 contained within flange 40 of jaws 14; [0036], Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second conductors of the rotatable electrical connection as taught by Boudreaux to be first and second spiral inductor coils, wherein the first inductor is disposed within the stationary handle separate from the rotatable assembly, and the second inductor is disposed within the rotatable assembly separate from the stationary handle in light of Kerr, the modification being a matter of simple substitution to one of ordinary skill in the art for the purpose of electrical connection between a part that is movable relative to another part (see Kerr [0035] and Boudreaux [0518]).
Regarding claim 10, Boudreaux in view of Kerr further teaches wherein the first inductor and the second inductor form a coupling transformer (see inductive coupling between the two inductor coils, forming a coupling transformer; Kerr: [0037]).
Regarding claim 11, Boudreaux in view of Kerr further teaches wherein the first inductor and the second inductor are communicatively coupled to one another (see Kerr: inductive coupling between the two inductor coils 48 and 52, [0037]), and the first inductor and the second inductor are configured so as to remain communicatively coupled to one another at all positions of the rotatable assembly with respect to the stationary handle (in combination, the inductive coils would be axially aligned when the device is assembled such that the inductive coupling would occur in all positions as claimed, see also axial alignment as disclosed by Kerr [0037]).
Regarding claim 16, Boudreaux further teaches wherein the generator further comprises: a processor (see microprocessor, [0598]-[0599]); a memory unit coupled to the processor (see memory device, [0598]-[0599]); and sequences of instructions stored in the memory unit (see computer program, [0598]-[0599]) which, when executed, cause the processor to: deliver a driving signal to the rotatable assembly (see generator 4116 providing activation power to ultrasonic handpiece 4114, [0516]).
Regarding claim 17, Boudreaux further teaches wherein the memory further stores sequences of instructions (see computer program, [0598]-[0599]) which, when executed, cause the processor to: receive information relating to an operating mode of the surgical device (see toggle switch selection, [0515]); and deliver, based on the information relating to the operating mode of the surgical device, a particular driving signal to the rotatable assembly (see first and second power levels, [0515]).
Regarding claim 18, Boudreaux further teaches wherein the operating mode of the surgical device is a radio frequency mode and wherein the particular driving signal delivered to the rotatable assembly is a radio frequency signal (see electrosurgical drive signal and RF oscillator 506, [0270]). Boudreaux fails to explicitly teach the embodiment of Fig. 93-95 as a combined ultrasonic/electrosurgical device, however it would have been obvious to one of ordinary skill in the art to have modified the embodiment of Figs. 93-95 to be a combined ultrasonic/electrosurgical device with a radio frequency mode as claimed in light of Boudreaux, the motivation being to deliver both ultrasonic and electrosurgical energy to tissue using a single device, which eliminates the need for switching devices during a surgical procedure (see Boudreaux [0270]).
Regarding claim 19, Boudreaux further teaches wherein the operating mode of the surgical device is cauterization mode and the memory further stores sequences of instructions which, when executed, cause the processor to: deliver, as the driving signal, a signal corresponding to the cauterization mode (see cauterization, [0261]). Boudreaux fails to explicitly teach the embodiment of Fig. 93-95 as a combined ultrasonic/electrosurgical device, however it would have been obvious to one of ordinary skill in the art to have modified the embodiment of Figs. 93-95 to be a combined ultrasonic/electrosurgical device with a cauterization mode as claimed in light of Boudreaux, the motivation being to deliver both ultrasonic and electrosurgical energy to tissue using a single device, which eliminates the need for switching devices during a surgical procedure (see Boudreaux [0270]).
Regarding claim 20, Boudreaux further teaches wherein the operating mode of the surgical device is coagulation mode and the memory further stores sequences of instructions which, when executed, cause the processor to: deliver, as the driving signal, a signal corresponding to the coagulation mode (see coagulating, [0507]).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreaux in view of Kerr and in further view of Smith (US 2011/0213354).
Regarding claim 12, Boudreaux in view of Kerr teaches the limitations of claim 9, however Boudreaux in view of Kerr fails to teach wherein the generator comprises: an electrical sensor.
Smith teaches an electrosurgical generator (see Fig. 3) comprising a current sensor (see current sensing circuit 220; [0033], Fig. 3) that determines the average power supply currents across an inductor (see inductor L1; [0033]-[0034], Fig. 3) and provides the results to a controller (see [0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generator as taught by Boudreaux in view of Kerr with an electrical current sensor in light of Smith, the motivation being to provide the predictable result of determining accurate current measurements of the inductor to provide to the controller/processor for use in generator control regardless of saturation or temperature rise (see Smith [0035]).
Regarding claim 13, Boudreaux in view of Kerr and Smith further teaches wherein the electrical current sensor is configured to be coupled to the second inductor by way of the flexible electrical power cord and detect the current signal propagating through the second inductor (since the current sensor of the modified device is located in the generator that is coupled via a power cable as shown in Fig. 93 of Boudreaux, the current sensor of the combined device is configured for sensing the current of the second inductor that is on the generator side of the rotatable electrical connection).
Regarding claim 14, Boudreaux in view of Kerr and Smith further teaches wherein the generator is configured to deliver a driving signal to the rotatable assembly, via the flexible electrical power cord (see first and second power levels sent to the ultrasonic handpiece 4114 via cable 4118; [0515], Fig. 93), in response to the electrical current sensor detecting a threshold amount of current across the second inductor (the current sensor of the combined device is configured to determine different threshold currents induced in the second inductor from the switching of the toggle switch and is configured for relaying this to the controller for such a decision as claimed, see also citations to Smith for claim 12 above).
Regarding claim 15, Boudreaux in view of Kerr and Smith further teaches wherein the surgical device further comprises: wherein the switch includes a plurality of switches each capable of being set to at least one of a plurality of positions (see 4132a and 4132b each having and on and off position, respectively; [0515], Fig. 95), wherein the first inductor is coupled to the plurality of switches by way of a plurality of circuit paths (see one or more conductors, such as conductive pathways, shown generally as 4211; [0519], Fig. 96), respectively, wherein at least one of the first inductor, the second inductor, or the plurality of switches is configured such that at least one of the current signal propagating through the first inductor or the current signal propagating through the second inductor changes based on at least one of the plurality of positions to which at least one of the plurality of switches is set (the switch assembly is considered capable of altering the current flowing through the first and second conductors by virtue of its construction as a toggle switch, see respective electrical signals sent via the switches in [0519]), wherein the electrical current sensor detects an attribute of a current signal propagating through the second inductor based on the at least one of the plurality of positions to which at least one of the plurality of switches is set (the current sensor of the combined device is configured to determine different threshold currents induced in the second inductor from the switching of the toggle switch, see also citations to Smith for claim 12 above), and wherein the generator delivers a driving signal to the rotatable assembly, via the flexible electrical power cord (see first and second power levels sent to the ultrasonic handpiece 4114 via cable 4118; [0515], Fig. 93), based on the attribute of the current signal propagating through the second inductor and detected by the electrical current sensor (the current sensor of the combined device is configured to relay the detected current levels to the controller for such a decision as claimed, see also citations to Smith for claim 12 above).
Response to Arguments
Applicant's arguments filed 15 August 2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, applicant generally argues that Boudreaux fails to teach conductors as separate from the rotatable assembly, however the current rejection above relies upon the combination of Boudreaux and Kerr to provide this feature in the claims. Specifically, substitution of the rotating electrical contact configuration of Boudreaux for separate inductors disposed within the separate components in light of Kerr provides for the claimed configuration. 
With respect to applicant’s further arguments regarding the first and second conductors as cited in Boudreaux, the examiner also notes that the housing 4206 and rotation coupling 4208 of Boudreaux is considered as part of the stationary handle and separate from the ultrasonic handpiece 4114 because 4204 is the distal portion of the ultrasonic handpiece 4114 and the connector module 4200 is positioned within the opening 4156 the handle assembly 4102 (see Boudreaux [0518], Fig. 96). Under this interpretation, the above cited first and second conductors are disposed on separate structures.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
/JAYMI E DELLA/Primary Examiner, Art Unit 3794